Citation Nr: 0218732	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  00-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection 
for a skin condition of the feet.

(The issues of entitlement to service connection for a 
skin condition of the feet, and for skin conditions of the 
feet and hands, as secondary to exposure to the herbicide, 
Agent Orange, will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse, Son, and Sister


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from May 1968 to June 
1970.  Service personnel records show that he arrived in 
the Republic of South Vietnam in June 1969, and that he 
departed in June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

As set forth in the decision below, the Board has 
determined that new and material evidence to reopen the 
previously denied claim for entitlement to service 
connection for a skin condition of the feet has been 
submitted.  However, the Board is undertaking additional 
development on the issue of entitlement to service 
connection for a skin condition of the feet and for a skin 
condition of the feet and hands, as secondary to exposure 
to the herbicide Agent Orange, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.

The veteran testified in July 2001 before the undersigned 
member of the Board.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
mycotic infection, both feet, in a January 1977 rating 
decision.  The veteran was notified of that decision, and 
of his appellate rights and procedures in January 1977.  
The veteran not did file a notice of disagreement within 
the time period for such action.

2.  The additional evidence received since the January 
1977 rating decision is new, relevant, and directly 
relates to the claim of service connection for a skin 
condition of the feet.


CONCLUSION OF LAW

1.  The January 1977 rating decision denying entitlement 
to service connection for mycotic infection of both feet 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for a skin condition of the feet is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  This law redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service 
connection for a skin condition of the feet.  No 
additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO denied service connection for mycotic infection of 
both feet in January 1977 on the basis that the medical 
evidence did not establish an etiological relationship 
between the currently diagnosed skin condition of both 
feet and the veteran's active service.  Service medical 
records were negative for treatment, findings, or 
diagnoses of any skin condition of the feet during and at 
discharge from active service.  Moreover, the first 
evidence of treatment, findings, or diagnoses of a skin 
condition of the feet was dated in 1973, more than three 
years after his discharge from active service.  The 
veteran was notified of this decision and his procedural 
and appellate rights by a January 1977 letter; however, he 
did not appeal.

Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).  However, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 
Vet. App 145 (1991).  When determining whether the 
evidence is new and material, VA must determine whether 
new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991); and 
if the claim is reopened, the VA must determine whether 
VA's duty to assist has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined 
as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
However, these regulations are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as this claim to 
reopen was filed in September 1997.  

The veteran attempted to reopen his previously denied 
claim in September 1997.  By a January 1998 rating 
decision, the RO declined to reopen the previously denied 
claim.  The Board is under a legal duty in such a case to 
determine if there was new and material evidence to reopen 
the claim, regardless of the RO's action.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the instant case, the Board finds that VA treatment 
records dated from 1977 to 2001, and VA examination 
reports dated in September 1999 and August 2001 showing 
that the veteran has been diagnosed, variously, with 
eczematous dermatitis, tinea pedis, and lichen planus, 
lichen simplex chromicus and possible dermatitis 
artefacta.  These diagnoses are not reflected in the 
medical evidence that was of record at the time of the 
January 1977 rating decision.

A new diagnosis forms the basis for a new claim for that 
diagnosed disability.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996) (concluding that claim based on 
diagnosis of new mental disorder, is new claim for 
purposes of jurisdictional requirement and therefore 
permits separate notice of disagreement as to that 
separate but related claim).

Thus, the medical evidence of record showing that the 
veteran has diagnoses of eczematous dermatitis, tinea 
pedis, and lichen planus, lichen simplex chromicus and 
possible dermatitis artefacta is significant enough that 
it must be considered in order to fairly decide the merits 
of the claim.

In addition, the veteran and his witnesses testified 
before the undersigned member of the Board in July 2001 
that the veteran manifested symptoms of a skin disorder on 
his feet within a year after he returned from active 
service.  These symptoms were so extreme as to have 
shocked the veteran's sister and have rendered the veteran 
unable to walk.  The symptoms included blistering and 
bleeding.  The veteran testified and his sister further 
recalled that she took him to the VA for treatment several 
times in that first year for his feet.  The veteran 
testified that he was hospitalized for an Agent Orange 
examination.  Finally, the veteran and his witnesses 
testified as to the severity of the condition, and that it 
had recurred at regular intervals beginning in the first 
year after his discharge to the present.

The Board accepts the testimony of the veteran and his 
witnesses concerning their observations of the symptoms of 
the veteran's bilateral foot condition as establishing 
continuity and chronicity of the condition from his 
discharge from active service to the present.

Thus, the Board finds that evidence submitted since the 
January 1977 decision-medical evidence showing that the 
veteran has been diagnosed with skin conditions other than 
that which was denied in the January 1977 decision; and 
testimony establishing the continuity and chronicity of 
the skin condition of the veteran's feet-provides a basis 
to reopen this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to 
service connection for a skin condition of both feet.  As 
noted above, the Board finds that additional development 
is required as to this issue.  The issue of entitlement to 
service connection for a skin condition of the feet will 
be the subject of a later decision after completion of 
additional development, and after notice of development 
has been given and any response to the development has 
been reviewed.



ORDER

The previously denied claim for entitlement to service 
connection for a skin condition of the feet is reopened.  
To that extent only, the claim is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

